Title: John Vaughan to Thomas Jefferson, 19 March 1815
From: Vaughan, John
To: Jefferson, Thomas


      
        
          D sir
          Philad.  19 March 1815
        
        Your favors, of Feby & of 1 March were recieved—To the last I would have given immediate reply, but I wanted to fix a Credit in France, which I have not yet done to my Satisfaction—This however upon reflection has nothing to do with the Agency for the Purchase of Books—This I would recommend to be committed To F. A. Michaux. Botanist Paris, He has been an indefatigable agent for our Society, & in return I recieve his Books & works & dispose of them free of any Charge He will feel himself honord by your Commands will execute them with zeal—He is always on the best footing with our functionaries & makes use of public Vessels or private opportunities, as may most conveniently be embraced—When your orders are made out, let it be by duplicate, put one under an unsealed cover adressed to Robt Dickey New York—Put that & your Duplicate both under Cover to me—I will accompany each with a letter from myself to Michaux, & point out the arrangement—Should the Vessel be a publick Vessel & go to any other port than Philada you can Designate your own friends—or mine, these are, Rob. Dickey New York, Moses Myers & Son  Norfolk Hugh Thompson Baltimore—when I recieve your letters, I will either (as I may be directed) purchase a Bill or procure a Credit, & If I cannot get the latter, I will give Michx a Credit on Bordeaux, which may answer the purpose ’till remittance can be made. Treasury notes are about 3 or 3½ Discount, but may probably grow better—I would not however delay making my Catalogue & Sending it, as some time must necessarily elapse, before its Execution Upon this or any other occasion where my services can be made Useful, it will give me pleasure to find myself called upon by you—
        A line to our Public Characters to assist Mr Mx when public opportunities offer may confirm the disposition to facilitate; I must Say that they have been remarkably accomodating to our Society—I ask for Duplicates—which I will forward by private Vessels—You can Send a third by the  Channel of the Department of State & I can Send a letter to Michaux to accompany it—
        I believe I can furnish all you want to Complete Michaux Work
        
          
            Vol 1
            {
            You have the Pines—which form
            1. 2 Livres
          
          
            I can furnish Noyaux3. 4
            
            4$
          
          
            Vol 2
            {
            You have the oaks
            5 a 8
            
          
          
            Also—Birches
            9: 10
            
          
          
            I can furnish—Maples11. 12
            }
            24$
          
          
            Vol. 3
            {
            which Closes the Work 13 a 24
          
        
         These have been Sold by me for Michaux at 4$ Noyaux & 24$ for maples & 3d Vol—
        I have disposed of about 20 Sets & shall hope soon to hear whether you wish these Sent to you—We are very anxious to get when Convenient a Catalogue of your Library however rough it may be, altho’ I hope a regular & full one will be published by Congress.—
               
        
          I remain sincerely Yours &c
          Jn Vaughan
        
      
      
        Very Good opportunities are now offering to france.
      
    